DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the drawings are objected to because the plane upon which a sectional view is taken should be indicated on the general view by a broken line, the ends of which should be designated by numerals corresponding to the figure number of the sectional view and have arrows applied to indicate the direction in which the view is taken, see CFR 1.84(h)(3). For example: S2 in figure 1 should be 4A, S1 should be 4B; In figure 2, A should be 5A,5B; and figure 7 S3 should be 8 and S4 should be 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Re 33,018 (Ostrander).
Regarding claims 1, Ostrander teaches a ballet pointe shoe for use by a ballet dancer, said ballet pointe shoe, comprising: an upper (12) having a platform (forward tip/end of shoe upper) located at a forward end of the ballet pointe shoe; a foot compartment disposed within the upper, the upper including an outer fabric (24), inner liner (22) and a throat defining an opening (foot opening of shoe) by way of which the foot of the ballet dancer enters the foot compartment the throat including an elastic band (“elastic member”; see col. 2, lines 22-26 and figure 3 which shows the elastic member 
	Regarding claim 5, Ostrander teaches a ballet pointe shoe for use by a ballet dancer, said ballet pointe shoe, comprising: an upper (12) having a platform (forward tip/end of shoe upper) located at a forward end of the ballet pointe shoe and a heel (16) located at a rearward end of the ballet pointe shoe, said upper including an outer fabric (24) and an inner liner (22); said heel including a seam (30) along which said fabric outer fabric and said inner liner are joined to one another without a binder strip external to the exterior fabric (see all the figures which show no binder strip).  
	Regarding claim 6, see (“elastic member”; see col. 2, lines 22-26 and figure 3 of Ostrander which shows the elastic member between the two layers) mounted between the outer fabric and inner liner completely concealed from external view (see figures 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostrander ‘018 in view of  US 2014/0033569 (Davis) and US 4598485 (Joe)
.
Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0033569 (Davis) in view of RE 33,018 (Ostrander) and/or US 6928755 (Chen).
Davis teaches a ballet pointe shoe (22; see figures 1-3) for use by a ballet dancer, said ballet pointe shoe, comprising: an upper (24) having a platform (forward tip of shoe) located at a forward end of the ballet pointe shoe; a foot 
Davis lacks teaching the elastic band (20) disposed between the inner and outer layers forming the ballet shoe.  Ostrander teaches an elastic member disposed between the inner and outer layers forming the ballet shoe.  See marked up figure below of Ostrander which has an arrow pointing to the elastic member between the layers and see col. 2, lines 22-26.

    PNG
    media_image1.png
    354
    546
    media_image1.png
    Greyscale

	Also see the shoe upper (30) taught by Chen wherein the shoe opening (31) has a band/member which is mounted between an outer fabric and an inner fabric (see a marked up portion of figure 5 below).  This is similar to seam/joint 13 as shown in figure 4A,4B of the instant application.

    PNG
    media_image2.png
    333
    492
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to join the inner liner and outer fabric of the ballet shoe as taught by Davis, with the band mounted between the outer fabric and inner liner, as taught by Ostrander and/or Chen, inasmuch as the joining of two pieces of fabric can be joined in a number of different ways to conceal the band member within.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references (Davis in view of Ostrander and Chen) as applied to claim 1 above, and further in view of US 4598485 (Joe).
Joe teaches the elastic band of the shoecover being a pre-stressed elastic band (40) that causes at least a portion of the throat to exert compressive force on the foot; see col. 2, lines 64 to col. 3, lines 7 and col. 3, lines 50-61.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the elastic band of the ballet pointe shoe as taught by the combination above to be pre-stressed, as taught by Joe, to prevent the shoe from falling off of the wearer’s foot.
.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556